

116 HR 3450 IH: To prohibit the Secretary of Veterans Affairs from transmitting certain information to the Department of Justice for use by the national instant criminal background check system.
U.S. House of Representatives
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3450IN THE HOUSE OF REPRESENTATIVESJune 24, 2019Mr. Roy (for himself and Mr. Bost) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo prohibit the Secretary of Veterans Affairs from transmitting certain information to the
			 Department of Justice for use by the national instant criminal background
			 check system.
	
		1.Prohibition on Secretary of Veterans Affairs transmittal of certain information to the Department
			 of Justice for use by the national instant criminal background check
 systemThe Secretary of Veterans Affairs may not transmit to any entity in the Department of Justice, for use by the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act, personally identifying information on veterans and other beneficiaries, solely on the basis of a determination by the Secretary under chapter 11 of title 38, United States Code, that a person has a service-connected disability.
		